Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 5/2/2022, and is a Final Office Action. Claims 1-21 are pending in the application. 



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 1 is directed towards a device, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: 
recognize a context in a game, which is running in the electronic device/receive an advertisement content /modify at least one of a color or texture of the received ad content based on the context, the modifying comprising changing a characteristic of the received ad content/display a game screen in which the modified advertisement is inserted.  This judicial exception is not integrated into a practical application. Claim 1 includes the additional limitations of an electronic device comprising a display/communicator/processor/memory, and an external server, which represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the additional elements used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible. 
Independent claim 7 is directed to a device, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receive information related to a context in a game, which is running in an external electronic device/in response to receiving the information related to the game context, select an advertisement content from among pre-stored plurality of advertisement content based on player profile information and the received information related to the context/transmit the selected advertisement content to the external electronic device. This judicial exception is not integrated into a practical application. Claim 7 includes the additional limitations of an electronic device comprising a communicator/storage/processor/memory, and an external electronic device, which represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the additional elements used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. Therefore, Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 7 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible. 
Independent claim 15 is directed to a method for performing the claimed limitations of claim 7, thus meeting the Step 1 eligibility criterion, and recites the same abstract idea as claim 7. The claim performs the claimed limitations using only generic components of a networked computer system. Therefore, claim 15 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 7.
Independent claim 17 is directed to a system, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: recognize a context in a game/transmit information related to the context to the second electronic device/receive ad content that is selected based on the context from the second electronic device/modify at least one of a color or a texture of the received ad content based on the context, the modifying comprising changing a characteristic of the received ad content/display a game screen in which the modified ad content is inserted/receiving the context from the first device/select the ad content from among a plurality of pre-stored ad contents based on the received context and player profile information/transmit the selected ad content to the first device. This judicial exception is not integrated into a practical application. Claim 17 includes the additional limitations of a first electronic device comprising a memory and processor/second electronic device comprising memory and processor,  which represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the additional elements used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. Therefore, Claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 17 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible. 
Independent claim 18 is directed to a recordable medium for performing the claimed limitations of claim 1, thus meeting the Step 1 eligibility criterion, and recites the same abstract idea as claim 1. The claim performs the claimed limitations using only generic components of a networked computer system. Therefore, claim 18 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1.
Dependent claims 2-6, 10-14, 16, 19-21 further includes the additional limitations of displaying 3D objects, and using a neural network model to recognize the game context. Displaying 3D objects within a 3D environment does no more than generally link the use of the judicial exception to a particular technological environment/field of use. Using a neural network to recognize/analyze data represents insignificant extra-solution activity; it represents a well-known and conventional machine learning algorithm that uses a network of functions to understand and translate data input of one form into a desired output, as known to one of ordinary skill in the art at the effective filing date of the claimed invention. The additional elements of the claims, alone or in combination, do not integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself. The claims further narrow the abstract ideas of the independent claims themselves. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9-10, 12, 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable in view of Ellis (9047609) in further view of Rom (8328640).
	As per Claims 1, 9, 18, Ellis teaches a device , method and a recordable medium comprising:
	a display; a communicator;  (the communicator represents a generic computing element that performs the claimed limitation. at least: col4, lines 30-55: inserts the ad into the game by displaying it on the screen [display]; at least fig1b and associated text – the game client system , and col14, lines 50-67: embodiments can be used will all types of hardware/software that can establish a communication channel with the ad server [communicator])
a processor; a memory storing instructions which, when executed by the processor, cause the processor to:   recognize a context in a game, which is running in the electronic device (at least: fig4 and associated text- processor, memory; determining when the play progresses, at least col4, 1st para: as the play progresses [game context])
control the communicator to receive an advertisement content from an external server,    (at least fig1b and associated text – ad content is received from a server, based on the game progression- at least col4, 1st para: “Embodiments of the present invention provide methods and systems for generating and dynamically incorporating content such as advertisements into multimedia systems, specific examples of which are computer game systems. Example embodiments of the present invention provide a dynamic inserter for enabling a user of a video game to experience advertisements within the game itself. These advertisements are dynamically updated as play progresses.”)
	Rom further teaches:
modify at least one of a color or a texture of the received advertisement content based on the context, the modifying of the received advertisement content comprising changing a characteristic of the received advertisement content;   (modifying the received ad texture content based on the game context: updating interactive game ads – at least: abstract, based on game levels [game context]: at least col5, lines 15:20- “ update all ad objects in game as needed…may update static objects …at the beginning of a game level…other objects handle content that may change on a per frame basis”)
and control the display to display a game screen in which the modified advertisement content is inserted.   (at least abstract, col5, lines 15-20)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify Ellis’s features of recognizing a game context/receive an ad content, with Rom’s features of modify at least one of a color or a texture of the received advertisement content based on the context, the modifying of the received advertisement content comprising changing a characteristic of the received advertisement content;   and control the display to display a game screen in which the modified advertisement content is inserted, to provide dynamically changing ads within an interactive video game – Rom, abstract.
As per Claims 2, 10, Ellis in view of Rom teach:
	control the communicator to transmit information relating to the context to the external server; (Ellis: at least fig1b and associated text: the game client software [communicator] transmits events/criteria [context] to the server)
	control the communicator to receive from the external server, the advertisement content which is selected based on the context. (Ellis: at least fig1b and associated text – ad content is received from a server, based on the received events/criteria [context] )
As per Claims 4, 12, Ellis in view of Rom teach:
	the context comprises at least one of information of progress of the game  (Ellis, at least col4, 1st para: as the play progresses; Rom: game level changes – at least col5, lines 15-25)
As per Claim 21, Ellis in view of Rom teach:
the changing of the characteristic of the received advertisement content comprises changing at least one of…the texture…of the received advertisement content.   (Rom: modifying the received ad texture content based on the game context: updating interactive game ads – at least: abstract, based on game levels [game context]: at least col5, lines 15:20- “ update all ad objects in game as needed…may update static objects …at the beginning of a game level…other objects handle content that may change on a per frame basis”)

Claims 3, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable in view of Ellis (9047609) in further view of Rom (8328640), in even further view of Marsland (20120264520).
	As per Claims 3, 11, Marsland further teaches:
	control  the display to display the modified advertisement content in a three-dimensional (3D) object format   (at least abstract- displaying branded virtual objects)
	at a preset position in a layout of a game screen.  (at least fig10 – placement position of the virtual branded object)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify Ellis’s existing features, combined with Rom’s existing features, with Marsland’s feature of control  the display to display the modified advertisement content in a three-dimensional (3D) object format  	at a preset position in a layout of a game screen, to provide branded virtual objects within a virtual environment – Marsland, abstract.
As per Claim 17, Ellis teaches:
	a first electronic device;   (at least fig1b and associated text: game client device 116)
and a second electronic device,  (at least fig1b and associated text: ad server)
 wherein the first electronic device comprises a first memory storing instructions which, when executed by a first processor of the first electronic device, cause the first processor to: is configured to: recognize a context in a game, which is running,     (at least: determining when the play progresses, at least col4, 1st para: as the play progresses [game context], fig1a-1b and associated text – computing elements that perform the claimed limitations)
transmit information related to the context to the second electronic device,   (at least fig1b and associated text: events, ad requests, criteria, ad data is sent to the second electronic device; at least col4, lines 23-40: “upon the advertising client receiving an indication that an advertisement is needed in the game, the advertising client notifies the advertising server to request an advertisement”, col4, first para)
receive, from the second electronic device, advertisement content that is selected based on the context,   (at least fig1b and associated text – ad content is received from a server, based on the game progression- at least col4, 1st para: “Embodiments of the present invention provide methods and systems for generating and dynamically incorporating content such as advertisements into multimedia systems, specific examples of which are computer game systems. Example embodiments of the present invention provide a dynamic inserter for enabling a user of a video game to experience advertisements within the game itself. These advertisements are dynamically updated as play progresses.”)’


Rom further teaches:
modify at least one of a color or a texture of the received advertisement content based on the context, the modifying of the received advertisement content comprising changing a characteristic of the received advertisement content;   (modifying the received ad texture content based on the game context: updating interactive game ads – at least: abstract, based on game levels [game context]: at least col5, lines 15:20- “ update all ad objects in game as needed…may update static objects …at the beginning of a game level…other objects handle content that may change on a per frame basis”)
display a game screen in which the modified advertisement content is inserted.   (at least abstract, col5, lines 15-20)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify Ellis’s features of recognizing a game context/receive an ad content, with Rom’s features of modify at least one of a color or a texture of the received advertisement content based on the context, the modifying of the received advertisement content comprising changing a characteristic of the received advertisement content;   and control the display to display a game screen in which the modified advertisement content is inserted, to provide dynamically changing ads within an interactive video game – Rom, abstract.
	Ellis in view of Rom further teach:
wherein the second electronic device comprises a second memory storing instructions which, when executed by a second processor of the second electronic device, cause the second processor to:  -31-0503-0332 (OEC/12187/US) receive the context from the first electronic device,  (Ellis, at least fig1b and associated text – the ad server comprises at least one processor and functional module that receives content from the game client software running on the device 116 [second electronic device], wherein the content is game contextual content: “events , ad requests, criteria, ad data” that is transmitted in fig1b, col4, 1st para)
select the advertisement content from among a plurality of pre-stored advertisement contents based on the received context     (at least fig1b and associated text – ad content is selected based on the game progression- at least col4, 1st para: “Embodiments of the present invention provide methods and systems for generating and dynamically incorporating content such as advertisements into multimedia systems, specific examples of which are computer game systems. Example embodiments of the present invention provide a dynamic inserter for enabling a user of a video game to experience advertisements within the game itself. These advertisements are dynamically updated as play progresses.”)
Marsland further teaches:
	select an advertisement content…based on …player profile information (at least para 126: advertising offers may be sorted based on how well they match the player profile)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify Ellis’s existing features, with Marsland’s feature of select an advertisement content based on player profile information, to determine the purchase likelihood value for individual advertising offers based on the any data from the player profile – Marsland, para 127.
	Ellis in view of Rom in further view of Marsland further teach:
and transmit the selected advertisement content to the first electronic device.  (Ellis, at least fig1b and associated text: ad server computing element [second device] transmits the selected ad content to the game client device 116 [first device])

Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable in view of Ellis (9047609) in further view of Rom (8328640), in even further view of Pidhajecky (20150199078).
	As per Claims 5, 13, Pidhajecky further teaches:
	calculate metadata representing the context in the game through a hierarchical analysis based on an object included in the game  (at least para 20: associating game scene objects in a hierarchical structure, the game object hierarchy is associated with the stage definition [hierarchical analysis] to render the embedded application [data representing the game context]- at least: claim 3.)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify Ellis’s existing features, combined with Rom’s existing features, with Pidhajecky’s feature of calculate metadata representing the context in the game through a hierarchical analysis based on an object included in the game  , in order to resume the embedded application based on the association of the object hierarchy structure with the stage definition – Pidhajecky, claim 3.
	Ellis in view of Rom in further view of Pidhajecky further teach:	modify the advertisement content based on the calculated metadata.  (Pidhajecky teaches determining the game context through a hierarchical analysis – at least para 20, claim 3;  Rom further teaches modifying the ad content based on the game context - at least: col5, lines 15-25)

Claims 6, 14 is rejected under 35 U.S.C. 103 as being unpatentable in view of Ellis (9047609) in further view of Rom (8328640), in further view of Pidhajecky (20150199078), in even further view of Lee (20130065911).
	As per Claims 6, 14, Ellis in view of Rom in further view of Pidhajecky teach objects within a game , as noted above, and Lee further teaches:
	classify an object … for generating a hierarchical tree;  (an object cluster is construed as an object classification – at least para 104, for generating a relationship tree among the objects within each segment – at least: abstract)
	calculate metadata representing a relationship in the hierarchical tree based on a priority of each classified object ( at least: abstract – generating a relationship tree among objects, wherein a threshold  object distance is taken into account [object priority] – at least para 73. 
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify Ellis’s existing features, combined with Rom’s existing features, combined with Pidhajecky’s existing feature, with Lee’s feature of classify an object … for generating a hierarchical tree/ calculate metadata representing a relationship in the hierarchical tree based on a priority of each classified object, in order to analyze/segment/classify multimedia elements through the use of relationship trees – Lee, abstract.

Claims 7-8, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable in view of Ellis (9047609) in further view of Marsland (20120264520).
	As per Claims 7, 15, Ellis teaches a device and method comprising:
	a communicator;  (the communicator represents a generic computing element, i.e. hardware and/or software, that performs the claimed limitation. at least fig1b and associated text- ad server [communicator]; the server is connected to a database [storage] – icon 144. )
	a processor  and a memory storing instructions which, when executed by the processor, cause the processor to: control the communicator to receive information related to a context in a game, which is running in an external electronic device;    (at least fig1b and associated text – the ad server comprises at least one processor and functional module that receives content from the game client software running on the device 116 [external electronic device], wherein the content is game contextual content: “events , ad requests, criteria, ad data” that is transmitted in fig1b, col4, 1st para)
	control the communicator to transmit the selected advertisement content to the external electronic device.  (at least fig1b and associated text: ad server computing element [communicator] transmits the selected ad content to the game client device 116 [external device])
	in response to receiving the information related to the context in the game, select an advertisement content from among pre-stored plurality of advertisement contents based on the …received information related to the context  (at least col4, 1st para: “Embodiments of the present invention provide methods and systems for generating and dynamically incorporating content such as advertisements into multimedia systems, specific examples of which are computer game systems. Example embodiments of the present invention provide a dynamic inserter for enabling a user of a video game to experience advertisements within the game itself. These advertisements are dynamically updated as play progresses.”)
	Marsland further teaches:
	select an advertisement content…based on …player profile information (at least para 126: advertising offers may be sorted based on how well they match the player profile)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify Ellis’s existing features, with Marsland’s feature of select an advertisement content based on player profile information, to determine the purchase likelihood value for individual advertising offers based on the any data from the player profile – Marsland, para 127.
	As per Claims 8, 16, Ellis in view of Marsland teach:
	the information related to the context comprises information regarding the game, which is running in the external electronic device  (Ellis: at least col4, 1st para: as the play progresses, on the game client system [external electronic device] – at least fig1b and associated text)
	information regarding an advertisement area in which the advertisement is to be inserted in the game.  (Ellis: fig1b and associated text – the context info includes criteria/ad data, Marsland: a position of a branded virtual object within a game scene [ad area in which the ad is to be inserted in the game] – at least para 19, fig10 and associated text)

Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable in view of Ellis (9047609) in further view of Rom (8328640), in even further view of Cox (20190291008).
	As per Claims 19, 20, Cox further teaches:
	recognize the context in the game based on artificial intelligence (AI) neural network model. (at least: para 12, claim 1 – using a neural network model to recognize observed gameplay user actions as unauthorized [game context])
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify Ellis’s existing features, combined with Rom’s existing features, with Cox’s feature of recognize the context in the game based on artificial intelligence (AI) neural network model, in order to categorize user gameplay actions through the use of a neural network model– Cox, para 12.



Response to Arguments
	Applicant’s arguments have been fully considered. Applicant argues with substance:

			claims are directed towards patent eligible subject matter
	Examiner respectfully disagrees. Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   	Claim 1 is directed towards a device, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: recognize a context in a game, which is running in the electronic device/receive an advertisement content /modify at least one of a color or texture of the received ad content based on the context, the modifying comprising changing a characteristic of the received ad content/display a game screen in which the modified advertisement is inserted.  Independent claim 7 is directed to a device, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receive information related to a context in a game, which is running in an external electronic device/in response to receiving the information related to the game context, select an advertisement content from among pre-stored plurality of advertisement content based on player profile information and the received information related to the context/transmit the selected advertisement content to the external electronic device. Independent claim 15 is directed to a method for performing the claimed limitations of claim 7, thus meeting the Step 1 eligibility criterion, and recites the same abstract idea as claim 7. Independent claim 17 is directed to a system, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: recognize a context in a game/transmit information related to the context to the second electronic device/receive ad content that is selected based on the context from the second electronic device/modify at least one of a color or a texture of the received ad content based on the context, the modifying comprising changing a characteristic of the received ad content/display a game screen in which the modified ad content is inserted/receiving the context from the first device/select the ad content from among a plurality of pre-stored ad contents based on the received context and player profile information/transmit the selected ad content to the first device. Independent claim 18 is directed to a recordable medium for performing the claimed limitations of claim 1, thus meeting the Step 1 eligibility criterion, and recites the same abstract idea as claim 1. discussion of claim 1. Dependent claims 2-6, 10-14, 16, 19-21 further narrow the abstract ideas of the independent claims themselves. 

			claims are directed towards improving the display of advertising
	Examiner notes that modifying and presenting advertising represents a business practice/goal, therefore improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. There is no technical support/technical evidence in the Applicant’s Specification that the claimed invention, when implemented, improves another technology/technical field, or the functioning of the computing device itself.

			claims amount to significantly more than an organizing human activity
	Examiner respectfully disagrees. There are no additional elements that reflect an improvement in the functioning of a computer or to other technology/technical field; there are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
			
			claims 7/15: 	Ellis fails to teach performing the selecting in response to receiving the information related to the context in the game. 
	Examiner respectfully disagrees. Ellis teaches the claimed limitation of: 
in response to receiving the information related to the context in the game, select an advertisement content from among pre-stored plurality of advertisement contents based on the …received information related to the context  - It teaches receiving game context information – at least col4, 1st paragraph from  the game client software running on the device 116 [external device] – fig1b and associated text, and in response to receiving the information selecting an ad content from a plurality of contents based on the received data: at least col4, 1st para: “Embodiments of the present invention provide methods and systems for generating and dynamically incorporating content such as advertisements into multimedia systems, specific examples of which are computer game systems. Example embodiments of the present invention provide a dynamic inserter for enabling a user of a video game to experience advertisements within the game itself. These advertisements are dynamically updated as play progresses.”



Remaining arguments:		Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
5/7/2022